UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB (Mark One) [XX] QUARTERLY REPORT UNDER SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedJanuary31, 2008 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-25024 TITAN TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEW MEXICO 85-0206831 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification No.) 3206 Candelaria Road NE, Albuquerque, NM 87107 (Address of principal executive offices) (505) 884-0272 (Issuer's telephone number) N/A (Former name, former address, and former three-months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12,13, or 15 (d) of the Exchange Act after distribution of securities under a plan confirmed by a court Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: March 11, 2008 No par common47,617,777. Transitional Small Business Format (Check One): Yes [] No [X] PART I. FINANCIAL INFORMATION Item 1.Financial Statements. Titan Technologies, Inc. BALANCE SHEET January 31, 2008 (UNAUDITED) ASSETS Current Assets Cash $ 33,995 Other Assets Deposits 25,000 Other 609 25,609 $ 59,604 LIABILITIES AND STOCKHOLDERS'(DEFICIT) Current Liabilities Accounts payable $ 3,924 Other accrued liabilities 1,215 Deferred revenue 470,000 Total Current Liabilities 475,139 Stockholders' (Deficit) Common stock - no par value; authorized, 50,000,000 shares; 47,334,777 shares issued, 47,317,777 shares outstanding 4,057,234 Treasury stock, 17,000 shares, at cost - Accumulated (deficit) (4,472,769 ) (415,535 ) $ 59,604 See the accompanying notes to the financial statements. - 2 - Titan Technologies, Inc. STATEMENTS OF OPERATIONS For The Three Months Ended January 31, 2008 and 2007 (UNAUDITED) 2008 2007 REVENUES $ - $ - . COSTS AND EXPENSES General and administrative 76,339 83,561 Outside services 4,281 5,684 Depreciation 27 27 80,647 89,272 (Loss) from operations (80,647 ) (89,272 ) Provision for income taxes - - Net (loss) $ (80,647 ) $ (89,272 ) Weighted average common shares outstanding - Basic and diluted 46,836,473 45,098,861 Basic and diluted (loss) per common share $ (0.00 ) $ (0.00 ) See the accompanying notes to the financial statements. - 3 - Titan Technologies, Inc. STATEMENTS OF OPERATIONS For The Six Months Ended January 31, 2008 and 2007 (UNAUDITED) 2008 2007 REVENUES $ - $ - . COSTS AND EXPENSES General and administrative 140,458 137,223 Outside services 4,281 11,829 Stock compensation - 24,309 Depreciation 53 53 144,792 173,414 (Loss) from operations (144,792 ) (173,414 ) Provision for income taxes - - Net (loss) $ (144,792 ) $ (173,414 ) Weighted average common shares outstanding - Basic and diluted 46,462,399 44,973,719 Basic and diluted (loss) per common share $ (0.00 ) $ (0.00 ) See the accompanying notes to the financial statements. - 4 - Titan Technologies, Inc. STATEMENTS OF CASH FLOWS For The Six Months Ended January 31, 2008 and 2007 (UNAUDITED) 2008 2007 Cash flows from operating activities Net cash (used in) operating activities $ (138,082 ) $ (37,219 ) Cash flows from investing activities Net cash provided by investing activities - - Cash flows from financing activities Proceeds from sale of common stock 141,494 71,000 Net cash provided by financing activities 141,494 71,000 Net increase in cash 3,412 33,781 Cash at beginning of period 30,583 34,902 Cash at end of period $ 33,995 $ 68,683 See the accompanying notes to the financial statements. - 5 - Titan Technologies, Inc. Notes to Financial Statements January 31, 2008 (Unaudited) Note 1.Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.They do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation, have been included in the accompanying unaudited financial statements.Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year.For further information, refer to the financial statements and notes thereto, included in the Company's Form 10-KSB as of and for the year ended July 31, 2007. Note 2.Earnings Per Share The Company calculates net income (loss) per share as required by Statement of Financial Accounting Standards ("SFAS") 128, "Earnings per Share."Basic earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding for the period.Diluted earnings (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares and dilutive common stock equivalents outstanding.During the periods presented, common stock equivalents were not considered, as their effect would be anti-dilutive. Note 3.Going Concern The Company's financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced losses from operations as a result of its investment necessary to achieve its operating plan, which is long-range in nature. For the six months ended January 31, 2008 the Company incurred a net loss of $144,792 and had working capital and stockholders' deficits of $441,144 and $415,535, respectively, at January 31, 2008. In addition, the Company has no revenue producing operations. The Company's ability to continue as a going concern is contingent upon its ability to secure financing and attain profitable operations. In addition, the Company's ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered in a highly regulated industry. - 6 - Titan Technologies, Inc. Notes to Financial Statements January 31, 2008(Unaudited) The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. Note 4.
